717 F.2d 517
10 Media L. Rep. 1039
PENTHOUSE INTERNATIONAL, LTD., Plaintiff-Appellee,v.Hinson McAULIFFE, Individually and as Solicitor General forthe County of Fulton, State of Georgia, Defendant-Appellant.
No. 81-7426.
United States Court of Appeals,Eleventh Circuit.
Oct. 17, 1983.

George Weaver, Atlanta, Ga., for defendant-appellant.
Grutman, Schafrann & Miller, Norman Roy Grutman, New York City, Gambrell & Mobley, James L. Paul, Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Georgia;  Richard C. Freeman, Judge.
Before GODBOLD, Chief Judge, and RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.
PER CURIAM:


1
The court voted to consider this case en banc, which resulted in the panel opinion being vacated, 702 F.2d 925.  The judges of the en banc court, having heard oral argument and considered the case, are equally divided on the proper disposition.  The judgment of the district court is therefore AFFIRMED by operation of law, and this decision by the court of appeals has no precedential value.  Henderson v. Fort Worth Independent School District, 584 F.2d 115 (5th Cir.1978) (en banc), cert. denied, 441 U.S. 906, 99 S.Ct. 1996, 60 L.Ed.2d 375 (1979).


2
AFFIRMED BY OPERATION OF LAW.